DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 7-16, 21 and  23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment of 05/31/2022 to independent claim 1 overcome the rejected of the prior art, including the reference Jin et al. Specifically, the claim requires bipolar junction transistor (BJT) having a base terminal, a first current terminal, and a second current terminal; a field-effect transistor having a control terminal, a third current terminal, and a fourth current terminal, the third current terminal coupled to the second current terminal, and the fourth current terminal coupled to the first resistor; a second resistor coupled to the control terminal; an inductor coupled between the first resistor and the ground terminal; and a third resistor coupled between the first current terminal and the voltage supply terminal, whereas the prior art does not feature these aspects and further include the other limitations of the claim. As such, the combination of limitations of the independent claim overcomes the prior art.
Claims 7-16, 21 & 23-24 are allowable for the same reasons as discussed in the previous office action.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843              

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843